                 Case 2:17-cr-00055-TLN Document 104 Filed 01/19/21 Page 1 of 2


 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   ROGER YANG
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-00055-TLN
12                                 Plaintiff,             STIPULATION REGARDING SCHEDULING OF
                                                          EVIDENTIARY AND SENTENCING HEARINGS;
13                           v.                           ORDER
14   DILESH SHARMA,                                       DATE: January 25, 2021
                                                          TIME: 9:30 a.m.
15                                 Defendant.             COURT: Hon. Troy L. Nunley
16

17                                                STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for an in-person evidentiary hearing on January 25,
21 2021 and a sentencing hearing on February 4, 2021.

22          2.       On January 13, 2021, defendant, Dilesh Sharma, was tested for COVID-19 at the
23 Sacramento County Jail. On January 15, 2021, the parties learned that defendant’s test for COVID-19

24 was positive.

25          3.       In light of the defendant’s recent positive test for the coronavirus, the government
26 withdraws its prior request that the Court proceed with the hearings as scheduled. The parties agree and

27 stipulate, and request that the Court find the following instead:

28                   a)     The evidentiary hearing currently set for January 25, 2021 is vacated.

      STIPULATION RE: CONTINUING EVID. &                  1
      SENTENCING HEARING
            Case 2:17-cr-00055-TLN Document 104 Filed 01/19/21 Page 2 of 2


 1               b)      The sentencing hearing currently set for February 4, 2021 is converted into a

 2        status conference, where the Court will discuss with the parties potential dates for the evidentiary

 3        and sentencing hearings.

 4               c)      For the status conference only, the defendant agrees to appear by videoconference

 5        so that the parties can try to calendar new dates for the remaining hearings in this case.

 6        IT IS SO STIPULATED.

 7

 8   Dated: January 19, 2021                                McGREGOR W. SCOTT
                                                            United States Attorney
 9

10                                                          /s/ ROSANNE L. RUST
                                                            ROSANNE L. RUST
11                                                          Assistant United States Attorney
12

13   Dated: January 19, 2021                                /s/ CANDICE FIELDS
                                                            CANDICE FIELDS
14
                                                            KELLY BABINEAU
15                                                          Counsel for Defendant
                                                            DILESH SHARMA
16

17

18
                                          FINDINGS AND ORDER
19
          IT IS SO FOUND AND ORDERED this 19th day of January, 2021.
20

21

22

23                                                              Troy L. Nunley
                                                                United States District Judge
24

25

26

27

28

     STIPULATION RE: CONTINUING EVID. &                 2
     SENTENCING HEARING
